322 F.2d 1020
Volton CRUMPTON, Appellant,v.UNITED STATES of America, Appellee.
No. 17464.
United States Court of Appeals Eighth Circuit.
October 9, 1963.

Appeal from the United States District Court for the Western District of Missouri; John W. Oliver, District Judge.
Volton Crumpton, pro se. No oral argument was made.
Nothing was filed by the Government in this Court in response to the motion of petitioner.
Before JOHNSEN, Chief Judge, and MATTHES, Circuit Judge.
PER CURIAM.


1
Appellant's motion to vacate his sentence was denied by the District Court, and he was refused leave to appeal in forma pauperis on the ground that the appeal would be frivolous. Notice of appeal has been filed by him, and he now makes application here for leave to be permitted to proceed with the appeal in forma pauperis.


2
As a matter of public interest in not having an attack upon a criminal sentence left standing unterminated on the court records, the appeal pending from appellant's filing of notice of appeal will be permitted to be docketed without payment of fee, but the appeal must be dismissed as frivolous.


3
The files and records of the case, including the transcript of appellant's arraignment and sentencing proceedings, conclusively show, as the District Court's Memorandum and Order meticulously demonstrate, that appellant is not entitled to any relief.


4
Appeal dismissed.